Citation Nr: 0841860	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for PTSD.  The veteran disagreed and 
perfected an appeal.


FINDINGS OF FACT

A preponderance of the evidence supports a conclusion that 
the veteran's PTSD is unrelated to his active duty service.

CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from PTSD and that it 
was caused by events which occurred during his active duty 
service in Vietnam.  The Board will first address preliminary 
matters and then render an opinion on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO informed the veteran in a June 2004 
notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection 
for PTSD by informing the veteran that the evidence must show 
that he had an injury in military service or a disease that 
began in or was made worse during military service, or there 
was an event in service that caused an injury or disease; he 
had a current physical or mental disability shown by medical 
evidence; and, that there is a relationship between his 
disability and an injury, disease, or event in military 
service.  In addition, the veteran was sent a questionnaire 
which requested specific information that would support his 
PTSD claim. 

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a letter dated March 2006.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical 
records, pertinent portions of this military personnel record 
and VA treatment records are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  By written notice dated March 2007, the veteran's 
representative indicated that the veteran waived his right to 
a hearing before a VLJ.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Analysis

The veteran seeks service connection for PTSD.  In substance, 
he contends that he was exposed to sniper fire and deadly 
snakes during his service in Vietnam and that his experiences 
led to PTSD.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Hickson analysis is supplemented by 
the requirements of 38 C.F.R. § 3.304(f), which parallels the 
three Hickson elements.  The Board will address each of these 
elements in turn.  

With regard to the first Hickson element, the record includes 
a June 2004 VA psychologist's report indicating that the 
veteran met the criteria for a diagnosis of PTSD.  Thus, 
element (1) is met.

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2008).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395) (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau at 395 (1996); Cohen v. Brown, 10 Vet. App.128, 
142 (1997).

In this case, the veteran submitted a stressor statement 
received in August 2005.  In it, he stated that he was 
assigned in August or September 1968 to clearing brush 
outside a base perimeter.  While he and others similarly 
assigned were clearing brush, they "often receive[d] sniper 
fire."  This is the only stressor related to any combat 
activity.  The veteran has not described a specific time, a 
specific place, or specific soldiers who may be able to 
corroborate his statements.  He does not describe anything 
that can be interpreted as a combat situation; that is, he 
did not indicate he was in the vicinity of the incoming 
sniper fire or was assigned to encounter the snipers, and he 
did not state that he returned fire in response to a sniper.  
The remaining stressor events he related describe his 
encounters with snakes and spiders, racial discrimination by 
fellow soldiers, and a Sergeant who "harassed" and 
"threatened" him.    

The requirements of element (2) are not met for the following 
reasons.  Specifically, none of the stressor events involve 
the veteran engaging in combat as defined by the statute (the 
veteran must have actually participated in combat with the 
enemy, meaning participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality).  It is pointed out that 38 U.S.C.A. § 1154 
(West 2002) does not apply to veterans who served in a 
general "combat area" or "combat zone," and who did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).  

In addition, the veteran's DD 214 does not indicate that he 
served in combat.  There is no record of an award of the 
Purple Heart Medal, no Combat Infantry Badge, no Air Medal, 
or any other award or indication that he served in combat.  
Thus, the Board finds that the veteran did not engage in 
combat for the purposes of 38 U.S.C.A. § 1154 (West 2002).  

As noted above, when a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Thus, in this case, the 
veteran's statements are not enough.  

There is also no record evidence that corroborates the fact 
that the stressors happened.  As stated by the Court, 
corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  In this case, however, the veteran has not provided 
sufficient independent evidence of the stressful events in 
service.  Rather, the veteran's general and vague statements 
do not specifically provide any information regarding the 
experiences of the veteran.  

Nor has the veteran provided sufficient details of his 
claimed stressors which would enable VA to seek such 
independent evidence.  He apparently has not been able to 
remember any dates of specific incidents he has alleged, the 
approximate locations where they occurred, or the names of 
any individual who would be able to corroborate his 
statements.  In this regard, the Board notes that in addition 
to notice required pursuant to 38 U.S.C.A. § 5103, the 
veteran was provided a specific PTSD questionnaire in June 
2004 that directly asks for such detail when a veteran 
provides a description of stressor events.  Moreover, the 
June 2004 VCAA letter specifically notified the veteran of 
the information he would need to verify his claimed 
stressors.  

In sum, the veteran has been accorded ample opportunity to 
present medical evidence in support of his claims.  He has 
failed to do so. See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  As the Court has stated: "VA's . . . 'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim." See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

Because of the general nature of the claimed stressors, and 
because of the lack of more specific dates and details 
regarding them, it is impossible to seek independent evidence 
of these stressful events.  Therefore, the Board finds that 
the stressors are unverifiable, and as such, VA is prohibited 
from accepting a diagnosis of PTSD based on the veteran's 
service.

In sum, based upon a review of the entire record, the Board 
finds the preponderance of the evidence is against the 
veteran's claim. Therefore, the benefit of the doubt 
provision does not apply. Service connection is not warranted 
for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


